

117 HR 5188 IH: New Home Energy Efficiency Act of 2021
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5188IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Mr. Gomez introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the new energy efficient home credit, and for other purposes.1.Short titleThis Act may be cited as the New Home Energy Efficiency Act of 2021. 2.Extension, increase, and modifications of new energy efficient home credit(a)Extension of creditSection 45L(g) is amended by striking December 31, 2021 and inserting December 31, 2031.(b)Increase in credit amountsSection 45L(a)(2) is amended to read as follows:(2)Applicable amountFor purposes of paragraph (1), the applicable amount is an amount equal to—(A)in the case of a dwelling unit described in subsection (c)(1)(A) (and not described in subsection (c)(1)(B)), $2,500, and(B)in the case of a dwelling unit described in subsection (c)(1)(B), $5000..(c)Modification of energy saving requirementsSection 45L(c) is amended to read as follows:(c)Energy saving requirements(1)In generalA dwelling unit meets the energy saving requirements of this subsection if—(A)such dwelling unit meets the requirements of paragraph (2) or (3) (whichever is applicable), or(B)such dwelling unit is certified as a zero energy ready home under the zero energy ready home program of the Department of Energy (or any successor program determined by the Secretary) as in effect as of the beginning of the calendar year in which construction of the dwelling unit begins.(2)Single-family home requirementsA dwelling unit meets the requirements of this paragraph if—(A)such dwelling unit meets—(i)in the case of a dwelling unit construction of which begins before January 1, 2024, the Energy Star Single-Family New Homes National Program Requirements 3.1, and(ii)in the case of a dwelling unit construction of which begins after December 31, 2023, the Energy Star Single-Family New Homes National Program Requirements 3.2, and(B)such dwelling unit meets the most recent Energy Star Single-Family New Homes Program Requirements applicable to the location of such dwelling unit (determined as of the beginning of the calendar year in which construction of such dwelling unit begins).(3)Multi-family home requirementsA dwelling unit meets the requirements of this paragraph if—(A)such dwelling unit meets the most recent Energy Star Multifamily New Construction National Program Requirements (determined as of the beginning of the calendar year in which construction of such dwelling unit begins), and(B)such dwelling unit meets the most recent Energy Star Multifamily New Construction Regional Program Requirements applicable to the location of such dwelling unit (as so determined)..(d)Effective datesThe amendments made by this section shall apply to dwelling units acquired after December 31, 2021.